Citation Nr: 0941012	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-34 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the left fourth finger.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1972 to 
August 1974 and from March 1979 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In his November 2006 substantive appeal, the Veteran 
requested a Board hearing.  In March 2008 he withdrew his 
hearing request.  In October 2008, the Veteran and his wife 
testified before a Decision Review Officer (DRO) at the RO.  
A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.

The issues of entitlement to an evaluation in excess of 40 
percent for lumbosacral strain and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The residuals of injury to the left fourth finger include 
ankylosis of the joint and subjective complaints of numbness 
and lack of strength. 
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of injury to the left fourth finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.10, 4.59 4.71a, Diagnostic Codes 5227, 5230 , 
4.124a Diagnostic Code 8516 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get  
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

With regard to the claim for entitlement to an evaluation in 
excess of 10 percent for residuals of injury to the left 
fourth finger, in correspondence dated in February 2006, May 
2006 and November 2008, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  

Any defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because the Veteran's 
claim on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  VA outpatient 
treatment and other records have been obtained.  The Veteran 
was accorded two VA examinations and he testified at a 
hearing before a DRO at the RO.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case. 

II.  Evaluation in Excess of 10 Percent for Residuals of 
Injury to the Left Fourth Finger

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of an injury to 
the left fourth finger warrant a higher disability rating 
than the 10 percent currently assigned.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 3 8 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected left fourth finger disability 
is currently evaluated as ankylosis of the fourth metacarpal 
phalangeal joint under diagnostic code (DC) 8516 and assigned 
a 10 percent disabling evaluation.  His disability is 
evaluated under DC 8516 as analogous to ulnar nerve with mild 
incomplete paralysis even though there is no actual nerve 
involvement.  The 10 percent evaluation was initially 
assigned in March 1996.  At that time the RO determined that 
the Veteran's left ring finger disability demonstrated 
significant problems as was documented by an August 1994 
medical opinion that classified the disability as being 
severely limiting in the Veteran's employment.  The RO did 
not apply 38 C.F.R. § 4.71a, DC 5227 (1995) (ankylosis of any 
finger other than the middle, index, or thumb) because it 
required a zero percent rating.  The RO relied upon the 
provisions of 38 C.F.R. §§ 4.1, 4.10 and 4.59 and found that 
a compensable level of disability could be granted 
analogously under DC 8516.

In February 2006 the Veteran filed a claim for an increased 
evaluation for his service connected left fourth finger 
disability.  He asserted that his finger is "totally 
paralyzed and bends down and does not move at all."  He 
stated that he had at least five surgeries on his left fourth 
finger which has left it with no movement and "frozen in 
place."  

X-rays of the left hand taken by VA in March 2006, when 
compared with x-rays of January 2002, showed no interval 
change and no fractures or bony destructive changes.  There 
was fusion of the fourth metacarpal phalangeal joint space.  
The remainder of the examination was unremarkable except for 
minor degenerative changes of the joint spaces particularly 
of the fourth PIP [proximal interphalangeal].  The impression 
was fusion of the fourth metacarpal phalangeal joint.  

At a March 2006 VA examination the Veteran reported that 
since his last evaluation he has no grip or strength in  his 
left hand.  He stated that his ring finger was "paralyzed."  
The examiner noted that the Veteran was left-hand dominate 
and was employed as a restaurant worker.  The Veteran 
reported that his hand affects his work in that he "cannot 
hold things for a long period of time."  It was further 
revealed that there was no history of hospitalization or 
surgery for his fourth left finger.  The Veteran complained 
of decreased strength and dexterity of the left hand and 
pain, and limited motion and weakness of the left ring 
finger.  Physical examination of the left fourth finger 
revealed the finger was ankylosed in full extension at the MP 
[metacarpal phalangeal] joint.  Physical examination also 
revealed mild deformity of the left ring finger at the DIP 
[distal interphalangeal] joint.  There was a gap between the 
thumb pad and the tip of the left fourth finger of less than 
one inch and between the left fourth finger and the proximal 
transverse crease of the left and on maximal flexion of more 
than two inches.  There was abnormal hand strength and 
dexterity.  Range of motion of the left ring finger at the 
PIP was zero to 20 degrees with no additional limitation of 
motion on repetitive use.  Range of motion of the left ring 
finger at the DIP was zero to 90 degrees with no additional 
limitation of motion on repetitive use.  The diagnosis was 
fusion of left fourth metacarpophalangeal joint (ring 
finger).  The examiner noted that there were significant 
effects on the Veteran's usual occupation.  His occupational 
activities are impacted because of decreased manual 
dexterity, problems with lifting and carrying, and decreased 
strength.  It was also noted that the Veteran has difficulty 
with writing and with tasks requiring fine motor ability of 
the left hand.

At an examination regarding ulnar nerve paralysis, also in 
March 2006, the Veteran reported that he felt numbness and 
tingling in his hand.  He stated that he found it difficult 
to wear his wedding band, and that there was swelling in his 
hand.  It was noted that there had been no hospitalizations 
since the original surgery.  A negative history of flare-ups 
of nerve condition was noted.  Motor examination of the left 
intrinsic muscles of the hand revealed loss of grip strength, 
and loss of ability to write.  The examiner noted that it 
appears to be a tendon and joint problem.  Sensory 
examination was essentially normal.  The diagnosis was "no 
evidence of ulnar nerve paralysis."  It was noted that there 
was no nerve dysfunction and no significant effects on 
occupation.

In October 2007 the Veteran had another VA examination to 
assess his service connected left ring finger disability.  He 
reported symptoms of paralysis, weakness, stiffness, 
numbness, paresthesias, tingling, pain and impaired 
coordination.  On examination of the motor functions of the 
left upper extremity, muscle strength was 5.  There was no 
motor function impairment or affected nerve.  Sensory 
function report revealed normal findings for the left upper 
extremity.  There was no muscle atrophy, abnormal muscle tone 
or bulk or abnormal movement present.  The diagnosis was post 
traumatic ankylosis of the MP joint and PIP joint of the left 
fourth (ring) finger.  It was noted that there was no nerve 
dysfunction.  It was also noted that the Veteran was employed 
part-time as a clerk and there were significant effects on 
occupational activities due to decreased manual dexterity.  
There were also mild to moderate effects on usual daily 
activities due to the Veteran's service-connected left fourth 
finger disability.

The Board notes that disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
of these elements.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain,  fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss  may be due to absence of part, or all, of 
the necessary  bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the  claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R.  § 4.59.

The Veteran's service-connected left fourth finger disability 
is currently evaluated as 10 percent disabling under DC 8516, 
which provides ratings for total and partial paralysis of the 
ulnar nerve.  Under Diagnostic Code 8516, mild incomplete 
paralysis of the ulnar nerve warrants a 10 percent rating, 
moderate incomplete paralysis warrants a rating of 30 
percent, and severe incomplete paralysis warrants a 40 
percent rating for the major extremity.  A maximum evaluation 
of 60 percent is warranted for complete paralysis of the 
ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a.

As noted, the Veteran was rated under 8516 by analogy by 
invoking the provisions of 38 C.F.R. § 4.59 even though there 
was no actual nerve involvement of the left fourth finger at 
the time the evaluation was assigned.  However, if the next 
higher evaluation of 30 percent is to be assigned under DC 
8516 there must be a showing of moderate incomplete paralysis 
of the ulnar nerve and such is not the case in this instance.  
The medical evidence of record clearly shows that the 
Veteran's left fourth finger disability has no nerve 
involvement associated with it.  The March 2006 and the 
October 2007 VA examination reports show there was no nerve 
dysfunction associated with the Veteran's left fourth finger 
disability. 

The disability can also been evaluated under DC 5227 
ankylosis of the ring finger.  Under DC 5227 , unfavorable or 
favorable ankylosis of either the major or minor digit 
warrants a noncompensable evaluation.  Therefore a higher 
evaluation under DC 5227 is not warranted.

The Veteran's service-connected left fourth finger disability 
may also be evaluated under DC 5230, limitation of motion of 
the ring (4th) finger.  Under DC 5230, any limitation of the 
ring or little finger warrants a noncompensable evaluation.  
Therefore DC 5230 does not provide a basis for a higher 
rating.  Furthermore, the Board notes that in evaluating 
musculoskeletal disabilities, the VA may grant a higher 
rating in cases in which functional loss due to pain, 
weakened movement, excess fatigability, or incoordination is 
demonstrated, and those factors were not considered in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also, DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
However, where a musculoskeletal disability is currently 
evaluated at the highest rating available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
DCs 5227 and 5230, the analysis required by DeLuca, supra, 
would not result in a higher scheduler rating.

X-ray findings in March 2006 show minor degenerative changes 
of the joint spaces of the left fourth PIP joint.  The Board 
has therefore considered whether a separate compensable 
evaluation is warranted under DC 5003 and finds that neither 
a group of minor joints not a major joint are affected.  
Therefore a separate compensable evaluation is not warranted 
under DCs 5003, 5010.

In this case, as shown above, the Board has considered 
whether an increased evaluation would be in order under any 
other relevant diagnostic codes.  See Schafrath, supra.  But 
the evidence of record does not demonstrate impairment that 
warrants an evaluation greater than 10 percent under any 
other code.  

Moreover, the record does not support the assignment of 
different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the Veteran's disability varied in severity.  Accordingly he 
is not entitled to receive a "staged" rating.  See Hart, 
supra.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of injury of the left fourth finger is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See Thun v. Peake, 22  Vet. App. 
111 (2008).

In this case, the Veteran has not contended that his service- 
connected residuals of injury of the left fourth finger have 
caused frequent periods of hospitalization, and the record 
does not show this either.  The evidence of record does 
indicate, that the Veteran's left fourth finger disability 
has had an impact on his occupational activities in that he 
has demonstrated decreased manual dexterity.  The record also 
shows that the time the Veteran lost from work during the 
last twelve-month period was due to his back problems.  
However, the Veteran is already receiving a higher evaluation 
that the schedular criteria warrant and a basis for an even 
higher rating is not shown or suggested by the evidence.  
Therefore, no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the left fourth finger is denied.


REMAND

In reference to the Veteran's service-connected lumbosacral 
strain disability, currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009) (lumbosacral strain), 
another VA examination is needed to determine its current 
nature and severity.  The Veteran asserted during the October 
2007 VA examination that he has low back pain radiating down 
his right leg with symptoms occurring two to three times per 
week, which last most of the day.  The physical examination 
report included a diagnosis of failed back syndrome with 
sciatica

Subsequently dated evidence suggests an increase in low back 
pathology.  At the October 2008 hearing the Veteran testified 
that when he has swelling in his back it affects the nerves 
and "cuts off" his legs.  He stated that the doctor wanted 
him to "cut" his workload because of what happens with his 
legs.  Hearing Transcript (Tr.), p. 4.  February 2009 VA 
clinical records note that the Veteran has proven S1 nerve 
entrapment with symptoms, radiculopathy could not be ruled in 
or out on electromyogram.  If the Veteran has neurological 
changes in one or both of his lower extremities associated 
with his service-connected lumbosacral strain disability, he 
may be entitled to separate disability ratings for 
neurological manifestations of his back disability under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (incomplete paralysis 
of the sciatic nerve).  An appropriate examination of the 
Veteran's lumbar spine would determine whether he is entitled 
to be rated under the aforementioned Diagnostic Code.

With regard to a TDIU, the Board recognizes that the RO has 
not developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

A medical opinion from a VA physician dated February 2009, 
suggests that the Veteran was unable to continue with his 
present employment.  Therefore, the Board finds the evidence 
of record has reasonably raised the issue of entitlement to a 
TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU issue to the 
RO/AMC for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his 
lumbosacral spine disability.  The claims 
folder, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination should include 
active and passive range of motion 
findings.  If there is evidence of any 
objective neurological abnormality 
associated with the Veteran's service-
connected lumbosacral spine disability, 
such as radiculopathy or sciatica 
affecting the lower extremities, the 
examiner should identify this abnormality 
and comment on its severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months. Note: an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and 
treatment by a physician.

Finally, the examiner should indicate the 
effect the Veteran's lumbosacral spine 
disability has on his ability to obtain 
and maintain gainful employment.

2.  Readjudicate the Veteran's claim in 
light of the VA examination and any 
additional evidence received since the 
November 2008 supplemental statement of 
the case (SSOC).  The claim for a TDIU 
should also be adjudicated.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


